              Case 1:18-cv-10651-ADB Document 54 Filed 11/14/19 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


AIR TRANSPORT ASSOCIATION OF AMERICA,
INC. d/b/a AIRLINES FOR AMERICA,

                                   Plaintiff,
                                                            Civil Act. No. 1:18-CV-10651-ADB
         v.

MAURA HEALEY, in her official capacity as
Attorney General, Commonwealth of Massachusetts,

                                   Defendant.



                           JOINT MOTION TO AMEND CASE SCHEDULE

         Plaintiff Air Transport Association of America, Inc. d/b/a Airlines for America

(“Plaintiff”) and Defendant Maura Healey, in her official capacity as Attorney General of the

Commonwealth of Massachusetts (“Defendant”) jointly move this Court for a further

amendment to the August 16, 2018 Scheduling Order, as amended by this Court’s November 16,

2018, March 6, 2019, and August 15, 2019 Orders. Specifically, for the reasons set forth below,

the parties jointly request that the deadlines be amended as follows:
         Completion of Document Production for Remaining Airlines: December 6, 2019.

              Depositions of Airlines (Rule 30(b)(6) and/or Fact Declarants): To be completed by

               December 20, 2019.

              Defendants’ Expert Reports: Served on or before December 27, 2019.

              Expert Depositions: To be completed by January 24, 2020.

              Plaintiff’s Expert Rebuttal Report: Served on or before February 7, 2020.

              Defendant’s Motion for Summary Judgment: Filed and served on or before

               February 21, 2020.




                                                   1
4846-5589-0348v.1 0111046-000001
             Case 1:18-cv-10651-ADB Document 54 Filed 11/14/19 Page 2 of 4



             Both Parties’ Oppositions to Motions for Summary Judgment:1 Filed and served on

              before March 13, 2020.

             Both Parties’ Reply Briefs: Filed and Served on or before April 3, 2020.

         The further amendment contemplated by this Motion to the as-amended Scheduling

Order is necessary due to the practical realities of discovery in this complex, large-scale

litigation. As previously detailed, much of the discovery contemplated by the Defendant is

discovery from non-party individual airlines, and not Plaintiff (an industry trade association of

airlines). The airlines from which Defendant seeks discovery are members of the Plaintiff

association. Over the past several months, the parties have worked in good faith to obtain

documentary discovery from five airlines in this matter, a case that involves complex

constitutional and preemption issues. In addition, per agreement of the parties, Plaintiff has

produced transcripts of depositions taken of airline representatives and employees in a case in the

United States District Court for the Western District of Washington challenging Washington’s

paid sick time law on similar grounds. Under the current schedule in this case, the

commencement of depositions by Defendant, disclosure of the Defendant’s expert report(s), and

the taking of expert depositions, are subsequent steps which are contingent upon substantial

completion of the individual airlines’ document production. Though many of the airlines have

substantially completed that process, some document production remains ongoing. Accordingly,

the parties have further conferred and agreed to the schedule proposed herein, which sets fixed

deadlines within the next several weeks for the airlines’ completion of document production, and

then sets the subsequent deadlines accordingly.

1
         As detailed in previous joint filings concerning the case schedule for this unique case, Plaintiff
has already filed its motion for summary judgment (in November 2018, in accordance with the initial
scheduling order), with the understanding among the parties that the agreed discovery and Defendant’s
filing of its motion for summary judgment would follow after that.

                                                      2
4846-5589-0348v.1 0111046-000001
            Case 1:18-cv-10651-ADB Document 54 Filed 11/14/19 Page 3 of 4



         For these reasons, the parties respectfully request that this Court amend the scheduling

order in this case as set forth herein.

         Respectfully submitted this 14th day of November, 2019.

Attorneys for Air Transport Association of            Attorneys for Maura Healey
America, Inc. d/b/a Airlines for America


/s/ John Hodges-Howell                                /s/ Matthew Berge
Harry J. F. Korrell, WSBA #23173                      Matthew Q. Berge, BBO #560319
Rebecca Francis, WSBA #41196                          Douglas S. Martland, BBO #662248
John G. Hodges-Howell, WSBA #42151                    Kimberly A. Parr, BBO #679806
Davis Wright Tremaine LLP                             Assistant Attorneys General
1201 Third Avenue, Suite 2200                         Pierce O. Cray, BBO #104630
Seattle, WA 98101-3045                                Senior Appellate Counsel
Telephone: 206.622.3150                               Office of the Attorney General
Fax: 206.757.7700                                     One Ashburton Place
E-mail: harrykorrell@dwt.com                          Boston, MA 02108
E-mail: rebeccafrancis@dwt.com                        Telephone: 617.963.2310
E-mail: johnhodgeshowell@dwt.com                      E-mail: matthew.berge@mass.gov
(Admitted pro hac vice)                               E-mail: kimberly.martland@mass.gov
                                                      E-mail: pierce.cray@mass.gov
/s/ Chris Hollinger
Chris A. Hollinger, #147637 (CA)
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111
Telephone: 415.984.8700
E-mail: chollinger@omm.com
(Admitted pro hac vice)

Robert A. Siegel, #65605 (CA)
O’Melveny & Myers LLP
400 South Hope Street, 18th Floor
Los Angeles, CA 90071
Telephone: 213.430.6005
E-mail: rsiegel@omm.com
(Admitted pro hac vice)

/s/ Robert Shea
Robert M. Shea, BBO #556356
Ogletree Deakins Nash Smoak & Stewart, P.C.
One Boston Place, Suite 3500
Boston, MA 02108
Telephone: 617.994.5700
Facsimile: 617.994.5701
Email: robert.shea@ogletreedeakins.com

                                                  3
4846-5589-0348v.1 0111046-000001
            Case 1:18-cv-10651-ADB Document 54 Filed 11/14/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

         I hereby certify that on the date below stated, I electronically file the attached with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

registered participants identified on the Notice of Electronic Filing.


         DATED this 14th day of November, 2019.

                                                        /s/ Robert Shea
                                                        Robert Shea




                                                   4
4846-5589-0348v.1 0111046-000001
